Case 4:19-cv-00577-ALM-KPJ Document 8-1 Filed 11/05/19 Page 1 of 3 PagelD#: 162

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
Sherman Division

ED BUTOWSKY,
Plaintiff,
Vv.
Case No.: 4:19-cv-00577
DOUGLAS H. WIGDOR, WIGDOR LLP,
ROD WHEELER,

Defendants.

 

DECLARATION OF DOUGLAS H. WIGDOR
I, Douglas Wigdor, hereby declare as follows:

1, My name is Douglas H. Wigdor. I am over eighteen years of age and am fully
competent and authorized in all respects to execute this affidavit. I have personal knowledge of
the facts hereinafter stated, which are true and correct, and if called as a witness, would testify
competently thereto.

2. I am a resident of the State of New York.

3. I am a founding partner of and practicing attorney at Wigdor LLP, a New York
limited liability partnership, organized under the laws of New York. I am duly licensed to

practice law in New York, and my practice is based in New York.

4. My law firm does not maintain an office or any other presence in the State of
Texas.

5. I have never resided in or visited the State of Texas.

6. Ihave never traveled to or through the State of Texas for any business purpose.

118880,000001 4826-2438-5707.1
Case 4:19-cv-00577-ALM-KPJ Document 8-1 Filed 11/05/19 Page 2 of 3 PagelD#: 163

7. I have never traveled to or through the State of Texas for any leisure or personal
purpose. Indeed, I have never even had a brief layover at an airport in Texas, such as DFW
International Airport or Intercontinental Airport in Houston.

8. I neither own nor have any ownership interest in any real property located in the
State of Texas. I have never owned real property in Texas.

9. I do not lease or rent any real property in the State of Texas for any purpose. |

have never leased or rented real property in Texas.

10. I do not maintain a post office box or other mailing address in Texas.
11. I do not maintain a phone number in Texas, or with a Texas area code.
12. I neither own nor have any ownership interest in any personal property located in

the State of Texas. I have never leased or rented any personal property in Texas.

13. I do not pay taxes to the State of Texas, and have never done so.

14. I have neither sought admission to nor have I been admitted pro hac vice to any
Texas State or Federal Court.

15. In addition to having never physically set foot in Texas, I have never participated
in any meetings, hearings, witness interviews, or depositions in Texas via video conference,
Skype, or any similar “virtual presence” technology.

16. To the best of my knowledge, I have never granted an interview to a Texas-based
newspaper, television station, radio station, or any other media outlet exclusively serving Texas.

17. hold no professional licenses or credentials issued by the State of Texas.
Case 4:19-cv-00577-ALM-KPJ Document 8-1 Filed 11/05/19 Page 3 of 3 PagelID#: 164

Pursuant to 28 U.S.C. § 1746, I declare under penalties of perjury that the foregoing is

true and correct. Executed this Ist day of November, 2019.

oI

" DOUGLAS WIGDOR

 

 

 

 
